                                                 1
                                                 2
                                                 3
                                                 4
                                                 5
                                                 6
                                                 7
                                                 8                               UNITED STATES DISTRICT COURT

                                                 9                              EASTERN DISTRICT OF CALIFORNIA
                                                10
                                                11 SHAWN      ALGER as an individual and on behalf      Case No. 2:18-cv-00360-MCE-EFB
                LOS ANGELES, CALIFORNIA 90071




                                                   of all others similarly situated,
DYKEMA GOSSETT LLP
                  333 SOUTH GRAND AVENUE




                                                12                                                      ORDER GRANTING DEFENDANT FCA
                                                                   Plaintiff,                           US LLC’S PROPOSED ORDER DENYING
                                                13                                                      PLAINTIFF’S MOTION FOR CLASS
                         SUITE 2100




                                                            vs.                                         CERTIFICATION
                                                14
                                                15 FCA US LLC f/k/a CHRYSLER GROUP LLC, a               Judge: Hon. Morrison C. England, Jr.
                                                   Delaware Corporation, and DOES 1 through 100,
                                                16 inclusive ,
                                                17                 Defendants
                                                18
                                                            Defendant FCA US LLC requested an order allowing it to file under seal an unredacted
                                                19
                                                20 version of Defendant’s Proposed Order Denying Plaintiff’s Motion for Class Certification because it
                                                21 contains information the parties or third-parties have designated “CONFIDENTIAL” pursuant to the
                                                22 Stipulated Protective Order entered in this case. (ECF No. 19).
                                                23
                                                     ///
                                                24
                                                     ///
                                                25
                                                     ///
                                                26
                                                27 ///
                                                28 ///
                                                 1          This Court determines that there are sufficient reasons to protect the confidentiality of the
                                                 2 information contained in the above-referenced document and hereby GRANTS Defendant’s request
                                                 3
                                                     and directs the Clerk of the Court to file under seal the complete, unredacted version of the above-
                                                 4
                                                     referenced document. This document shall remain under seal indefinitely, pending further order of
                                                 5
                                                     this Court.
                                                 6
                                                 7          IT IS SO ORDERED.

                                                 8 Dated: October 8, 2019
                                                 9
                                                10
                                                11
                LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                  333 SOUTH GRAND AVENUE




                                                12
                                                13
                         SUITE 2100




                                                14
                                                15
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28
                                                                                                      2
